DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-6, 8-15, 17-22 are pending.  Claims 7, 16 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, 19, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 contains the element “… an out-of-band channel, wherein the out-of-band channel does not rely 
Claims 10-15, 17-18, 20, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 10 contains similar subject matter to claim 1, as above, and is therefore rejected for similar reasons to claim 1, as above.  None of claims 11-15, 17-18, 20, 22 correct this and are therefore rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, 19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 contains the limitation “sending the encrypted verification message from the sender’s device to a receiver’s device through an out-of-band channel, wherein the out-of-band channel does not rely on the sender’s device and the receiver’s device”.  However, Examiner cannot conceive of a means of sending a message from a sender’s device to a receiver’s device which does not rely on said devices, as ultimately a message originated from a device must therefore rely on said sending device, and a message received by a device must therefore rely on said receiving device.  For instance, even if the medium of transmission is one human orally communicating the sending device message to a second human for input to the receiving device, the medium relies on the first human receiving the message from the device somehow, such as reading a code off the device screen or hearing the code from the device speaker, and the second human must input the code to the receiving device through e.g. physical manipulation or speaking the code into a microphone.  Therefore, the out-of-band channel must rely on the sending and receiving devices, and the claim is indefinite for claiming an element which appears to logically contradict the other subject matter of the claim.  None of claims 2-6, 8-9, 19, 21 correct this and are therefore rejected for the same reasons.  For the purposes of art rejection, “wherein the out-of-band channel does not rely on the sender’s device and receiver’s device” will be interpreted as defined in the specification by example, e.g. [0061]: “the exchange of messages or data between Sender and Receiver that circumvents API, be it a direct contact, a phone call, email communication, SMS communication, communication by any chat application or any other channel that is not related to the API”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-10, 12, 17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Riscombe-Burton et al (PGPUB 2016/0315923), and further in view of Fosmark et al (PGPUB 2013/0311382) and Persson et al (PGPUB 2007/0055877).

Regarding Claim 10: 
Riscombe-Burton teaches an apparatus for establishing a trust relationship between users of an Application, the users comprising a sender and a receiver (abstract, method and system for negotiating secure device-to-device communications channel between first computing device and second computing device), the apparatus comprising: 
a sender’s device containing the Application (paragraph 62, secure application running on initiating device); 
a receiver’s device containing the Application (paragraph 62, secure application running on receiving device); 
a service provider server (SPS) containing an application programming interface (API) (paragraph 62, proxy server receives public keys and address information from initiating and receiving devices and determines whether they are permitted to establish device-to-device communications channel; paragraph 91, proxy server comprises computer that executes computer readable instructions and communicates using interfaces); 
a network communicably coupling the sender device, the receiver device and the SPS (paragraph 54, Fig. 1, secure and authenticated communication channels between secure applications and proxy server over communications network 110); and 
an out-of-band (OOB) channel, separate from the network, communicably coupling the sender’s device and the receiver’s device, wherein the apparatus performs a method comprising (paragraph 9, address data and cryptographic keys exchanged over channels which are “out of band” from device-to-device communications channel; therefore, the device-to-device communications channel can be seen as “out of band” with respect to the key exchange channel): 
(paragraph 62, if it is determined that a secure device-to-device communication channel between the secure applications 303, 305 running on the computing devices 302, 304 is permitted, the proxy server 120 proceeds to send the public key data and address data for the initiating device 302 to the receiving device 304 over secure communication channel 310, and to send the public key data and address data for the receiving device 304 to the initiating device 302 over secure communication channel 308), 
encrypting, at the sender's device, a message with the receiver's Public key (paragraph 72, secure application 303 running on the initiating device 302 encrypts data to be sent over the device-to-device communications channel using the public key generated by the secure application 305 running on the receiving device 304 (received from the proxy server 120 at step 424)), and
sending the encrypted message from the Sender's device to the Receiver's device through the out-of-band channel, wherein the out-of-band channel does not rely on the sender’s device and the receiver’s device (EXAMINER’S NOTE: review of Applicant’s specification, e.g. [0061], defines the “out-of-band” channel as e.g. a direct contact, a phone call, email communication, SMS communication, communication by any chat application or any other channel that is not related to the API; as communication of a message from a first device to a second device using any of these methods relies on the first and second devices, the out-of-band channel is taken to be one of the listed means; paragraph 85, secure application establishes secure device-to-device communication channel (i.e. “direct contact” which is not related to the proxy server channel seen as the “API”) with receiving device and proceeds to send the encrypted data; device-to-device communication channel does not pass through proxy server).
Riscombe-Burton does not explicitly teach encrypting, at the Sender's device, a verification message with the receiver's Public key and a sender's Private Key, 

decrypting, at the receiver's device, the encrypted verification message using a receiver's Private Key and a sender's Public Key, 
communicating, from the receiver to the sender, the decrypted verification message via the out-of-band channel, and
confirming by the sender that the decrypted verification message, communicated by the Receiver, is identical to the verification message encrypted by the sender.
However, Fosmark teaches the concept of encrypting, at a Sender's device, a verification message with a Receiver's Public key and a Sender's Private Key (abstract, program for obtaining information for a transaction; paragraph 86, message flow for authenticating a user for session; paragraph 88, trusted third party data processing system uses user identifier to identify the identifier of the mobile device and corresponding public key and generates and sends message; message encrypted with public key for mobile device and includes unique challenge code and signature for the message using private key of trusted third party system; message to be provided to the mobile device), 
sending the encrypted verification message from the Sender's device to a Receiver's device through an out-of-band channel (paragraph 88-89, message sent from third party data processing system to mobile device via out-of-band channel, e.g. sound, visual code, or NFC exchange with user data processing system), 
decrypting, at the Receiver's device, the encrypted verification message using a Receiver's Private Key and Sender's Public Key (paragraph 89, mobile device decrypts encrypted portion of the message and verifies signature using public key of trusted third party data processing system; paragraph 36, procedures use asymmetric cryptography with public/private keys; messages encrypted with public key can only be read by entity possessing private key), 
(paragraph 90, mobile device performs function on challenge code resulting in response code, e.g. null function (the response code is identical to the challenge code); mobile device displays response code for user to enter into session interface of user data processing system (i.e. “out of band” channel), which forwards response code to trusted third party data processing system for comparison to originally issued challenge code), and
confirming by the Sender that the decrypted verification message, communicated by the Receiver, is identical to the verification message encrypted by the Sender (paragraph 90, response code forwarded to trusted third party data processing system for comparison to originally issued challenge code; if so, trusted third party data processing system 106 may then send a message 655 to the entity data processing system 104 including an assertion that the user is authenticated for the session).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the encrypted and signed challenge message of Fosmark with the trusted device-to-device channel teachings of Riscombe-Burton, in order to allow multiple devices to perform mutual authentication which proves each respective device owns the necessary private key of a public/private key pair, using PKI methods which are well known in the art, thereby verifying the identity of the devices and improving security by preventing certain types of attacks, e.g. “man-in-the-middle”.
Neither Riscombe-Burton nor Fosmark explicitly teaches initiating, by the Receiver, a two-way trust by signing the sender's Public Key at the receiver's device, with the receiver's Private Key.
However, Persson teaches the concept of initiating, by a receiver, a two-way trust by signing a sender's Public Key at the receiver's device, with the receiver's Private Key (abstract, method of establishing a secured peer-to-peer communication between two communications devices; paragraph 95-96, device B sends its own public key or self-signed certificate to device A; device A receives the public key of device B, and chooses to sign the public key of device B using its own private key; paragraph 97-98, device A sends its own public key or self-signed certificate to device B; device B receives the public key of device A and chooses to sign the public key of device A using its own private key).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the signed public key teachings of Persson with the trusted device-to-device channel teachings of Riscombe-Burton in view of Fosmark, in order to generate a signed credential which could be trusted by any user or device which also trusted the party which generated the signature on the certificate, thereby increasing the scope of the zone of trust, and providing assurance that secure communication can be performed with additional devices.

Regarding Claim 12: 
Riscombe-Burton in view of Fosmark and Persson teaches the apparatus according to claim 10.  In addition, Persson teaches wherein the signed sender's Public Key is stored in at least one of the following: 
the API, the Receiver's device, or a database, accessible from the Application users’ devices (paragraph 98, 100, device A and device B update list of trusted public keys with those received from other device; paragraph 84, key list is internal database comprising key records stored on each of devices A and B).
The rationale to combine Riscombe-Burton and Persson is the same as provided for claim 10 due to the overlapping subject matter between claims 10 and 12.

Regarding Claim 17: 
Riscombe-Burton in view of Fosmark and Persson teaches the apparatus according to claim 10.  In addition, Riscombe-Burson teaches wherein the out-of-band channel is at least one of a direct (paragraph 62, Fig. 3, device-to-device connection 314, separate from pre-established communication channels to proxy server 308, 310).

Regarding Claim 20:
	Riscombe-Burton in view of Fosmark and Persson teaches the apparatus of claim 10.  In addition, Persson teaches wherein the method further comprises finalizing, by the sender, the two-way trust by signing the receiver’s Public Key at the sender’s device, with the sender’s Private Key (paragraph 95-96, device B sends its own public key or self-signed certificate to device A; device A receives the public key of device B, and chooses to sign the public key of device B using its own private key; paragraph 97-98, device A sends its own public key or self-signed certificate to device B; device B receives the public key of device A and chooses to sign the public key of device A using its own private key).
The rationale to combine Riscombe-Burton and Persson is the same as provided for claim 10 due to the overlapping subject matter between claims 10 and 20.

Regarding Claim 22:
	Riscombe-Burton in view of Fosmark and Persson teaches the apparatus of claim 10.  In addition, Riscombe-Burton teaches wherein each of the sender’s private key, the sender’s public key, the receiver’s private key, and the receiver’s private key, is a device-independent key (paragraph 61, public-private key pairs for sender’s and receiver’s computing devices are generated by secure applications on per-connection basis; therefore, the keys do not rely on a device key/information and can be considered device-independent).

Regarding Claims 1, 3, 8, 19, 21:
	Claims 1, 3, 8, 19, 21 are broader method claims corresponding to the apparatus of claims 10, 12, 17, 20, 22 respectively, and are therefore rejected for corresponding reasons.

Regarding Claim 9:
Riscombe-Burton in view of Fosmark and Persson teaches the method according to claim 1.  In addition, Riscombe-Burton teaches wherein the Application is a stand-alone application installed locally within the users’ devices or remotely, an application's plug-in, an application executed locally or remotely, or an application made available to the users in any other form (paragraph 49, first and second computing devices configured with first and second applications 103, 105, which are configured to securely manage enterprise data and to provide secure and authenticated access to one or more services provided by an enterprise network 116).

Claims 2, 5-6, 11, 14-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Riscombe-Burton in view of Fosmark and Persson, and further in view of Dashlane (“Dashlane Security White Paper”, October 2018).

Regarding Claim 11: 
Riscombe-Burton in view of Fosmark and Persson teaches the apparatus according to claim 10.  In addition, Riscombe-Burton teaches wherein the method further comprises: 
initiating, by the sender, sharing of an encrypted item with the receiver, over the network via the SPS, wherein the initiating and the sharing of the encrypted item comprises (paragraph 66-67, 70, 85, secure application establishes secure device-to-device communication channel with receiving device via means of cryptographic information exchanged using proxy server and proceeds to send the encrypted data): 
requesting, from the sender to the API, receiver's Public Key by providing, to the API, at least one of an email ID or other identifying information of the receiver (paragraph 66-67, 70, initiating device sends lookup request including unique identifier for receiving user to proxy server; connection request includes identifier for initiating user and receiving user; proxy server performs lookup operation based on received identifiers for initiating and receiving users to match connection request received by initiating and receiving devices), 
receiving, at the sender device, receiver's Public Key from the API (paragraph 70, proxy server 120 has determined that the secure applications 303, 305 running on the initiating and receiving devices 302, 304 wish to establish a secure device-to-device communications channel, and is also in receipt of capability information, address information and cryptographic information for both the initiating device 302 and the receiving device 304; thus, the proxy server 120 proceeds to send appropriate connection data to the secure application 303 running on the initiating device 302 and the secure application 305 running on the receiving device 304 to enable the secure device-to-device communications channel to be established (steps 424 and 426); more specifically, the connection data sent to the initiating device 302 at step 424 includes the addressing information and cryptographic information received from the receiving device 304, and the connection information sent to the receiving device 304 at step 426 includes the addressing information and cryptographic information received from the initiating device 302).
Neither Riscombe-Burton nor Fosmark nor Persson explicitly teaches encrypting, at the sender's device, an individual Item Key with receiver's Public Key, the individual Item Key corresponding to an item to be shared, 
sending, from the sender's device, the encrypted Item Key to the API with an item identification, 

decrypting the Item Key with receiver's Private Key, and 
decrypting the Item using the decrypted Item Key.
However, Dashlane teaches the concept of encrypting, at a sender's device, an individual Item Key with a receiver's Public Key, the individual Item Key corresponding to an item to be shared (page 9 section k, Sharing Data Between Users; Alice asks Dashlane’s servers for Bob’s public key; Alice generates a 256-bit AES key which is unique for each shared item and is called an ObjectKey; Alice encrypts the ObjectKey using Bob’s public key, creating a BobEncryptedObjectKey); 
sending, from the Sender's device, the encrypted Item Key to an API with an item identification (page 9 section k, Alice sends the BobEncryptedObjectKey to Dashlane’s servers; Alice encrypts credential with ObjectKey creating EncryptedCredential and sends to Dashlane’s servers; EncryptedCredential serves as item identification); 
obtaining, at a Receiver's device, the encrypted Item Key from the API (page 9 section k, Dashlane’s servers send Bob the BobEncryptedObjectKey); 
decrypting the Item Key with Receiver's Private Key (page 9 section k, Bob decrypts BobEncryptedObjectKey with his private key and gets the ObjectKey); and 
decrypting the Item using the decrypted Item Key (page 9 section k, Bob decrypts the EncryptedCredential with the ObjectKey and adds Alice’s plain text credential to his own personal data).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the unique item key teachings of Dashlane with the trusted device-to-device channel teachings of Riscombe-Burton in view of Fosmark and Persson, in order to limit damage caused by malicious interception or leakage of a key, as the individual keys would only be usable for a 

Regarding Claim 14: 
Riscombe-Burton in view of Fosmark, Persson, and Dashlane teaches the apparatus according to claim 11.  In addition, Riscombe-Burton teaches wherein the sender determines that the receiver's Public Key is not accessible to the sender (paragraph 67-69, initiating device generates connection request to proxy server, i.e. initiating device does not have receiver’s public key; upon receipt of connection request, proxy server registers request as pending connection request; at this point, receiving device public key has not yet been provided by receiving device), and consequently records information regarding the sharing of the encrypted item in the API (paragraph 67-69, initiating device generates connection request to proxy server; upon receipt of connection request, proxy server registers request as pending connection request, including cryptographic information), and
Fosmark teaches wherein the sender signs the information with the sender's Private Key (paragraph 36, messages sent from trusted third party data processing system (i.e. the Sender) are signed so recipient knows the message came from the appropriate source).
The rationale to combine Riscombe-Burton and Fosmark is the same as provided for claim 10 due to the overlapping subject matter between claims 10 and 14.

Regarding Claim 15: 
Riscombe-Burton in view of Fosmark, Persson, and Dashlane teaches the apparatus according to claim 14.  In addition, Riscombe-Burton teaches wherein the method further comprises: 
accepting, by the receiver, the information (paragraph 67-69, initiating device generates connection request to proxy server; upon receipt of connection request, proxy server registers request as pending connection request; receiving user opens secure application running on receiving device and performs lookup using initiating user identifier; proxy server returns initiating user’s information; receiving user confirms they wish to proceed with establishment of secure device-to-device communications channel); 
generating an asymmetric key pair at the Receiver's device (paragraph 69, secure application of receiving device generates complementary connection request comprising public key generated by secure application for purpose of securing device-to-device communications session; public-private key pair is typically generated by the secure application 305 on a per-connection basis using a public key algorithm); and 
making the Receiver's Public Key available to the Sender by storing the Receiver's Public Key at the API (paragraph 69, receiving device generates complementary connection request which is sent to proxy server; request comprises public key of receiving device; paragraph 70, proxy server performs lookup to match connection requests; proxy server determines it is in receipt of cryptographic information for initiating device and receiving device; proxy server therefore stores temporarily the receiving device’s public key prior to transmission to initiating device).

Regarding Claim 18: 
Riscombe-Burton in view of Fosmark, Persson, and Dashlane teaches the apparatus according to claim 11.  In addition, Riscombe-Burton teaches wherein the Application is a stand-alone application installed locally within the users’ devices or remotely, an application's plug-in, an application executed locally or remotely, or an application made available to the users in any other form (paragraph 49, first and second computing devices configured with first and second applications 103, 105, which are configured to securely manage enterprise data and to provide secure and authenticated access to one or more services provided by an enterprise network 116).

Regarding Claims 2, 5-6:
	Claims 2, 5-6 are broader method claims corresponding to the apparatus of claims 11, 14-15 respectively, and are therefore rejected for corresponding reasons.

Claims 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riscombe-Burton in view of Fosmark, Persson, and Dashlane, and further in view of Thomas (PGPUB 2015/0288760).

Regarding Claim 13: 
Riscombe-Burton in view of Fosmark, Persson, and Dashlane teaches the apparatus according to claim 11.  In addition, Dashlane teaches the apparatus, further comprising: 
encrypting the item using an individual symmetric item key (page 9 section k, Sharing Data Between Users; Alice asks Dashlane’s servers for Bob’s public key; Alice generates a 256-bit AES key which is unique for each shared item and is called an ObjectKey; Alice encrypts the ObjectKey using Bob’s public key, creating a BobEncryptedObjectKey).
The rationale to combine Riscombe-Burton and Dashlane is the same as provided for claim 11 due to the overlapping subject matter between claims 11 and 13.
Neither Riscombe-Burton nor Fosmark nor Persson nor Dashlane explicitly teaches assigning a unique item identification to the item that is shared.
However, Thomas teaches the concept of assigning a unique item identification to an item that is shared (abstract, content sharing using unique identifiers; a server and a plurality of clients may be connected to one or more networks; a first client may send a shared content to the server; the first client may also send a first location of the first client as well as a unique identifier for the shared content)


Regarding Claim 4:
	Claim 4 is a broader method claim corresponding to the apparatus of claim 13, and is therefore rejected for corresponding reasons.

Response to Arguments
Applicant's arguments filed 7/21/2020 have been fully considered but they are not persuasive.

Regarding the claim objections:
Applicant’s amendments to the claims have overcome the previous claim objections.  Therefore, the objections are withdrawn.

Regarding the rejection of claims under 35 USC 103:
	Applicant’s arguments, page 8-9: According to the Office (Office Action, Page 4), the out of band channel of Riscombe-Burton (¶[0085]) is admittedly a "device-to-device" communications channel. In particular, Riscombe-Burton's device-to-device communications channel is contrary to the out-of-band channel that "does not rely on the sender's device and the receiver's device," as recited in claim 1 and in claim 10. Fosmark or Persson do not overcome this deficiency of Riscombe-Burton, and the Office does not rely on Fosmark or Persson to overcome such deficiencies. Moreover, the Examiner confirmed Interview that the cited references do not disclose or suggest that the out-of-band channel does not rely on the devices. Therefore, a prima facie case obviousness does not exist. 
Accordingly, claims 1 and 10 are allowable for at least this reason.

	Examiner’s response: However, the amended limitations which Applicant relies on to overcome the prior art, i.e. “wherein the out-of-band channel does not rely on the sender’s device and the receiver’s device”, do not meet the requirements of 35 USC 112(a) and (b).  In particular, Applicant recites a method in which an encrypted message is generated at a particular sending device, and received at a particular receiving device.  As the sending device is the source of the message and the receiving device is the recipient of the message, any out-of-band channel which communicates the message therefore must rely on the sending device and receiving device.  This is apparent when one considers convention device-to-device communications, such as wired or wireless networking, but is also apparent from communication methods such as the receiving device scanning the sending device’s screen using a camera, or the sending device showing or playing an audiovisual code to a first user who conveys the code to a second user to input to their own device; in such cases the out-of-band channel (device camera or human-to-human) relies on the sending and receiving devices to provide or receive the message.  This renders the limitation indefinite.  Further, such teachings cannot be found in the specification and claims as originally filed, as it is never recited that the out-of-band channel does not rely on both of the sender’s/receiver’s devices.  As such, for the purposes of art rejection, the limitation is interpreted consistently with the out-of-band channel as described in the specification, e.g. as a channel which does not involve the server API, such as a direct contact, a phone call, email communication, SMS communication, communication by any chat application or any other channel that is not related to the API.  This is taught by Riscombe-Burton (e.g. paragraph 85).  Therefore, the rejection is maintained.

	Applicant’s arguments with regard to independent claim 10 are similar to those regarding claim 1 and are therefore responded to in a similar way.
	Applicant further argues that the dependent claims are allowable due to depending on an allowable independent claim.  However, as shown above, the independent claims are not allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491